Citation Nr: 0025411	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable (increased) evaluation for 
the service-connected residuals of left foot fractures, on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1992 to 
July 1995.  

This appeal arises from an October 1997 rating decision of 
the Hartford, Connecticut, Regional Office (RO) which denied 
service connection for a left knee disorder, and which 
assigned a noncompensable disability evaluation for the 
residuals of left foot fractures, after granting service 
connection for that disorder.  The notice of disagreement was 
received in November 1997.  The statement of the case was 
issued in January 1998.  The veteran's substantive appeal was 
received in January 1998.  In August 1998, a Travel Board 
hearing was held at the RO before the undersigned Member of 
the Board of Veterans' Appeals (Board).  This matter was 
remanded by the Board in December 1998, for the purpose of 
securing additional evidence as to which the veteran had 
testified at his hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Service medical records are devoid of any findings 
showing that the veteran sustained a sprain or injury to his 
left knee.  

3.  Without the benefit of reviewing the veteran's claims 
folder or service medical records, and based upon only a 
history given to him by the veteran, a VA examiner diagnosed 
the veteran as having chondromalacia of the left patella that 
was causally related to an April 1995 in-service left knee 
injury.

4.  The preponderance of the evidence is against the 
veteran's claim that his current chondromalacia of the left 
patella was incurred during service.

5.  The medical evidence of record does not show any clinical 
findings of functional impairment as a result of the 
veteran's service-connected left foot fractures.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (1999).

2.  The criteria for a compensable (increased) evaluation for 
service-connected residuals of left foot fractures have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his lower 
extremities were normal.  With the exception of pes planus 
and hallux valgus bilaterally, his feet were also found to be 
normal.  In May 1992, the veteran was seen for complaints of 
left foot pain.  He said he had stepped into a hole during 
physical training.  X-rays revealed fractures of the distal 
shafts of the 2nd, 3rd, and 4th metatarsals, without 
significant displacement.  There was also minimal angulation 
of the distal fracture site in the 4th metatarsal bone.  

In May 1993, the veteran was evaluated for complaints of 
right knee pain.  He said he had been experiencing right knee 
pain, when running, for the past month-and-a-half.  The right 
knee was within normal limits.  However, the veteran did 
endorse fibular/tibial head pain.  The impression was 
probable strain of the ligament of the fibular head.  He was 
advised to keep his right knee immobilized for one week.  A 
follow up treatment note dated in June 1993 indicated that 
the veteran was evaluated for a status post fibular head 
"right knee" sprain.  The veteran reported that he felt 
"outstanding".  

The veteran was seen for complaints of poison ivy on his legs 
in May 1994.  There was an erythematous rash on the left 
thigh.  The diagnosis was poison ivy/cellulitis.  A follow-up 
treatment note dated that same month indicated that there was 
no evidence of effusion, laxity, or crepitus.  The veteran 
endorsed tenderness.  The assessment was cellulitis -- 
resolved with residual tenderness.  On a Report of Medical 
Examination pending his separation from active service, the 
veteran's lower extremities were noted to be normal.

In September 1997, the veteran filed a claim for service 
connection for multiple conditions, including injuries to his 
knees and feet.  He said he continued to suffer pain and 
irritation in those areas.

The veteran was afforded a VA orthopedic examination in 
October 1997.  He gave a history of injuring his feet in 
service.  He said he continued to suffer from foot pain.  He 
also reported that he was diagnosed as having a sprained left 
knee in April 1995.  He stated he was treated conservatively.  
Nevertheless, he indicated that he continued to experience 
left knee pain after running.  He said his left knee would 
occasionally swell and give way.  The examiner noted that the 
veteran's claims folder was not available for review.  

A clinical evaluation was conducted.  Significantly, the 
veteran was noted to be able to walk on his heels and toes 
normally.  He had grade-1 pes planus.  Range of motion of the 
ankles was restricted due to right gastrocnemius musculature.  
Range of motion of the left knee was from zero (0) to 135 
degrees.  There was no effusion or muscle atrophy of the left 
knee.  While there was a positive patella test, the McMurray 
test was negative both medially and laterally.  The 
ligamentous structures tested normal.  X-rays of the left 
knee were normal.  The diagnoses, in pertinent part, were 
chondromalacia of the left patella, which was causally 
related to a left knee injury in April 1995, and grade-1 pes 
planus, which was noted as not significant enough to merit 
any treatment.

Service connection for a left knee disorder was denied in 
October 1997.  Although the veteran had been diagnosed as 
having chondromalacia of the left patella as a result of an 
in-service injury, the RO found there was no evidence 
demonstrating that any left knee injury had occurred during 
the veteran's active military service.  In other rating 
action, a noncompensable disability rating was assigned for 
the residuals of left foot fractures.

The veteran was afforded a personal hearing before the 
undersigned, on Travel Board status at the RO, in August 
1998.  He stated that he had injured his left knee during 
physical training on active duty.  He testified that he could 
remember seeing a medic and having his knee placed in a hard 
brace.  He reported seeing a private physician (A. Bussato) 
shortly after his service discharge.  He stated that he could 
recall "Dr. Bussato", an orthopedist, telling him that one 
of his knees was in awful shape, and that he would eventually 
need a knee replacement.  The veteran was unable to remember 
whether this prognosis had pertained to his left or his right 
knee.  He said his other knee was not as bad.  He indicated 
that he had also seen by a physician at the Newington VA 
Medical Center (VAMC).  It was unclear as to whether the 
veteran had received treatment through the VAMC, or whether 
his meeting with a VA physician was related to his October 
1997 VA examination.  With regard to his service-connected 
left foot disorder, the veteran said he experienced cramping 
whenever it got cold.  He denied receiving any current 
medical treatment for his left foot.

In December 1998, the matter was remanded by the Board.  The 
Board noted that the veteran had given a history of post-
service treatment for his various problems through a Dr. A. 
Bussato and the Newington VAMC.  Prior to rendering a 
determination as to whether he had submitted a well-grounded 
(plausible) claim for service connection for a left knee 
disorder, the Board found that the veteran's statements about 
those records had put VA on notice of medical evidence that 
could be relevant to his claim, and that due process required 
that the matter be returned to the RO to obtain the records.  
See Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  The 
aforementioned medical records, if they indeed existed, were 
noted to also have potential probative value with regard to 
the veteran's claim for an increased evaluation of his 
service-connected left foot fracture residuals.

In a letter dated in January 1999, the RO asked the veteran 
to provide the names and addresses of all medical care 
providers who had treated his left lower extremity since his 
service separation.  The RO indicated that it was 
particularly interested in obtaining his medical records from 
"Dr. Bussato".  The veteran was also asked to identify any 
VA facility at which he had received pertinent post-service 
treatment. 

A response to the RO's inquiry was received in March 1999.  
Therein, the veteran, through his representative, identified 
"Dr. Bussato" as Dr. A. Cusano.  A release to obtain the 
veteran's medical records from Dr. Cusano's office was 
included with the letter.

A letter asking for copies of the veteran's medical records 
was mailed to 
Dr. Cusano in April 1999.  That same month, Dr. Cusano's 
office indicated that it did not have any records pertaining 
to the veteran.  It was further indicated that, if he had 
been treated more than seven years before, those records 
would have been destroyed.

The RO contacted the Newington VAMC, and asked that it 
furnish all of the veteran's medical records from July 1997 
to April 1999.  There was a notation indicating that the 
veteran was seen in October 1997 for a VA examination.  There 
was also a nursing note dated in December 1998 which 
indicated that the veteran was seeking health care based upon 
his low income and lack of insurance.  There were no findings 
with regard to post-service treatment for the veteran's left 
knee disorder or his service-connected left foot fracture 
residuals.

In May 1999, service connection for a left knee disorder was 
denied.  The RO held there was no evidence that a left knee 
disorder was incurred in or aggravated by the veteran's 
active service.  The noncompensable disability evaluation 
assigned for the residuals of service-connected left foot 
fractures was continued.  The RO noted that neither Dr. 
Cusano nor the Newington VAMC was able to provide any 
additional medical evidence.  A supplemental statement of the 
case was mailed to the veteran that same month.

II.  Analysis

A.  Service Connection

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  The record shows that he has been 
diagnosed as having chondromalacia of the left patella.  
Further, for purposes of establishing a well-grounded claim, 
the veteran's allegation of having injured his left knee in 
service must be accepted as true.  See King v. Brown, 5 
Vet.App. 19 (1993).  Finally, the veteran has submitted 
evidence which suggests that there is an etiological 
relationship between his left knee disorder and his military 
service.  The VA examiner stated the veteran's chondromalacia 
of the left patella was causally related to an April 1995 
injury.  In other words, the three elements for establishing 
a well-grounded claim for service connection have been 
satisfied.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran sustained 
an injury to his left knee during his active military 
service.  On the one hand, the VA examiner indicated that the 
veteran gave a history of injuring his left knee in April 
1995, and of having been diagnosed as having a sprained left 
knee.  The examiner had noted that the veteran's claims 
folder, to include service medical records, was not available 
for review.  Based upon this information, the veteran was 
diagnosed as having chondromalacia of the left patella as a 
result of the putative April 1995 injury.  We also observe 
that the veteran testified, at his August 1998 personal 
hearing, that he had injured his left knee.  

The veteran's service medical records, on the other hand, 
contain no evidence with regard to his sustaining an injury 
and/or sprain to his left knee in April 1995.  The only 
findings pertaining to the left knee involved treatment for 
poison ivy/cellulitis in May 1994.  Although he complained of 
tenderness of the left knee, there was no evidence of 
effusion, laxity, or crepitus.  The diagnosis at that time 
was simply cellulitis -- resolved, with residual tenderness.  
The Board recognizes that the veteran was treated for knee 
pain in May 1993, and that he was diagnosed as having a 
probable strained ligament of the fibular head.  There was 
also evidence that this injury resulted in his having to have 
the knee immobilized for a week.  Nevertheless, treatment 
notes from this period clearly indicate that this ligamentous 
strain, later described as a sprain, involved the right knee.  
The veteran has not submitted any evidence that shows 
otherwise.

The Board must now analyze the credibility and probative 
value of the aforementioned evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for our rejection of any material 
evidence favorable to the veteran.  See Eddy v. Brown, 9 
Vet.App. 52 (1996).  Here, the Board finds that the probative 
value of the service medical records clearly outweighs the 
findings contained in the October 1997 VA examination report 
and the testimony rendered by the veteran at his personal 
hearing.  The examination report was prepared by a physician 
who specifically indicated that he had not had the benefit of 
reviewing the evidentiary record.  The examiner's 
determination that the veteran's current left knee disorder 
was etiologically related to an injury that occurred during 
the veteran's military service was based solely upon the 
history given to him by the veteran.  As discussed above, the 
veteran's service medical records fail to show that the 
veteran sustained a left knee sprain or injury in service.  
The evidence of record instead shows that the veteran 
sprained his right knee in 1993, and that he was evaluated 
for the residuals of poison ivy exposure of the left lower 
extremity in May 1994.

Due to the lack of contemporaneous medical evidence 
indicating an in-service injury to the left knee during 
service, any post-service medical reference to a left knee 
injury suffered by the veteran in April 1995, without a 
review of his service medical records, cannot be considered 
competent medical evidence.  See Dolan v. Brown, 9 Vet.App. 
358, 363 (1996) (citing LeShore v. Brown, 8 Vet.App. 406, 409 
(1995)), to the effect that evidence which is simply 
information recorded from the patient by a medical examiner, 
without critical analysis in light of the past documented 
medical record, is inadequate medical history.

Accordingly, the Board finds that the service medical records 
clearly outweigh the findings made by the VA examiner in 
October 1997 and the veteran's personal testimony regarding 
the alleged in-service left knee injury.  The claim for 
service connection for a left knee disorder must therefore be 
denied.

B.  Increased Evaluation

The Board initially finds that the veteran has submitted a 
well grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).  

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent examination was adequate 
concerning the issue at hand, and that there is no indication 
that there are additional relevant post-service medical 
records available that would support the claim.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the residuals of the metatarsal fractures of the 
veteran's left foot are currently evaluated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot injuries, 
as noncompensable. The schedular criteria call for a 10 
percent disability evaluation for moderate symptoms; a 20 
percent disability evaluation is warranted for moderately 
severe symptoms; and a 30 percent disability evaluation is 
warranted for severe symptoms.  38 C.F.R. § 4.71a.  
Diagnostic Code 5284 (1999).

It must be noted that the terms "moderate" and "severe" 
are not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  It should also be noted that the 
use of terminology such as "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that a compensable (10 percent) rating is not 
warranted for the residuals of left foot fractures.  While he 
asserted that he experienced cramping of the left foot during 
cold weather, a review of the evidence of record demonstrates 
that, at the time of his October 1997 VA examination, the 
veteran could walk on his heels and toes normally.  
Limitation of range of motion of the ankles was attributed to 
tight gastrocnemius musculature.  He was also noted to have 
grade-1 pes planus, which was not significant enough to merit 
any treatment.  Further, the veteran has testified to not 
currently receiving medical care for his left foot disorder.  
In other words, the evidence of record lacks any objective 
findings to demonstrate that the veteran's service-connected 
residuals of left foot fractures have resulted in moderate 
disability of the foot.  The left foot problems experienced 
by the veteran at his October 1997 VA examination were all 
attributed to disabilities that were not service-connected.

Accordingly, the Board finds that the residuals of the 
veteran's left foot fractures do not warrant a compensable 
(increased) evaluation, with application of all pertinent 
governing criteria.  In so deciding, consideration has been 
given to assigning staged ratings; however, at no time during 
the period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet.App. 119 (1999).  There is also no 
evidence to support a higher evaluation on an extra-schedular 
basis, under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, as the service-connected 
left foot disorder does not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  See Shipwash v. 
Brown, supra.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a compensable (increased) evaluation for the 
service-connected residuals of a left foot fracture, on 
appeal from the initial evaluation, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

